Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 06/09/2022. Claims 1 and 18 have been amended. Claims 12-17 and 19 have been canceled. Claims 1-11and 18 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a system and a program product for changing the parent-child relationships of the components according to the connection of the components. The detailed implementation indicates: (1) An information management apparatus comprising: a processor configured to associate components including questions and answers to the questions using parent-child relationships, and control a display of the components as a tree structure, (2) receive a selection of a subset of components at a first position in the tree structure according to a user operation, and also connect the selected subset of components to a second position of the tree structure while the selected subset of components remain unchanged at the first position in the tree structure, and (3) change the parent-child relationships of the components according to the connection of the components.
	
 3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
06/28/2022

/HUNG D LE/Primary Examiner, Art Unit 2161